Exhibit #10.1

 

2005 Transitional Amendment

Camden National Corporation

Director Deferred Compensation Plan

 

This Amendment, executed the 27th day of September, 2005, by Camden National
Corporation, a Maine corporation with its headquarters in Camden, Maine (the
“Company”) and the Plan Sponsor of the Camden National Corporation Director
Deferred Compensation Plan (the “Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company established the Plan with an initial plan year of
January 1, 1993 for the benefit of its Directors; and

 

WHEREAS, the Plan has been documented by annual plan agreements which were
always intended to constitute one unified non-qualified deferred compensation
plan; and

 

WHEREAS, the Plan must be amended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) in order to conform to the
American Jobs Creation Act of 2004; and

 

WHEREAS, the Internal Revenue Service (the “IRS”) has issued interim guidance in
the form of IRS Notice 2005-1 (“Notice 2005-1”) to provide plan sponsors with
rules for good faith compliance with Code Section 409A pending the issuance of
final regulations; and

 

WHEREAS, Q and A #20 of Notice 2005-1 allows plan sponsors to amend their
non-qualified deferred compensation plans to allow participants to terminate
participation in the plan and receive taxable distributions on or before
December 31, 2005.

 

NOW, THEREFORE, in good faith compliance with IRS Notice 2005-1, and
particularly Q and A #20 thereof, the Company hereby amends the Plan as follows
effective October 1, 2005:

 

1. Termination Election. Notwithstanding any prior distribution elections made
by any Eligible Director of the Company under the Plan, any Eligible Director
with a deferred compensation balance under the Plan on October 1, 2005 shall be
given a one-time irrevocable election to completely terminate his or her
participation in the Plan by delivery of an irrevocable termination election to
the Company on or before November 30, 2005. Any Eligible Director who fails to
deliver a termination election as provided above shall continue to participate
in the Plan in accordance with his or her prior elections. Once a termination
election has been received by the Company, it cannot be revoked or rescinded.
The Company shall then value the undistributed interest in the Plan of such
electing Eligible Director, and shall arrange for a taxable cash distribution to
such Eligible Director as soon as reasonably feasible, but under no
circumstances later than December 31, 2005.

 

2. Effect of Termination Election. The termination elections described above
shall result in a complete and 100% distribution of the deferred compensation
owed to each electing Eligible Director under the Plan. Directors who continue
to serve on the Board of Directors of the Company may not rejoin the Plan at a
later time, absent clear and unambiguous authority to the contrary subsequently
issued by the IRS relative to Code Section 409A. With regard to Eligible
Directors who participate in the “phantom stock” portion of the Plan, such
“phantom stock” balances shall be valued as of close of trading on the New York
Stock Exchange on November 1, 2005 (for termination elections received on or
before October 31, 2005) and on December 1, 2005 (for termination elections
received on or before November 30, 2005).

 

3. One Unified Plan. Notwithstanding the fact that separate agreements were
signed each year to document the Plan, it has been the consistent intent of the
Company that the Plan is one unified non-qualified deferred compensation plan
for the benefit of Eligible Directors, and the Plan shall continue to be
administered as one unified Plan. The foregoing notwithstanding, if, for any
reason, the Plan is treated as being separate annual plans, this Amendment is
intended in good faith to apply to all such separate plans and to allow a
termination election to all such separate plans simultaneously.



--------------------------------------------------------------------------------

4. Effect on Plan. Pending the issuance of final guidance under Code
Section 409A and the written compliance therewith, the other provisions of the
Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer as of the date first written above.

 

       

Camden National Corporation

/s/ Laurel J. Bouchard       By:   /s/ Robert W. Daigle

Witness

         

Robert W. Daigle

President & CEO